         Case 1:20-cr-00534-GHW Document 3 Filed 10/08/20 Page 1 of 17




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                             X


UNITED STATES OF AMERICA                                         INDICTMENT

                 -    V.    -                                    20 Cr.

JEFFREY HASTINGS,

                 Defendant.

                                         -   -   -       -
                                                             20CRIM 53 4
                                                             X     .


                                  COUNT ONE
                 (Conspiracy to Commit Securities Fraud and to
                      Make False Filings with the SEC)

        The Grand Jury charges:

                            Relevant Individuals and Entities

        1.      At all times relevant to this Indictment, SAExploration

Holdings,       Inc.        ( "SAEX"   or the        "Company")        was a publicly-traded

seismic data acquisition company headquartered in Houston, Texas.

SAEX' s securities traded under the symbol "SAEX" on the NASDAQ.

SAEX provided land and marine-based seismic acquisition services

including program design, planning and permitting, camp services,

survey, drilling,               recording and processing. Seismic data is used

by oil and gas companies to identify and analyze drilling prospects

and maximize successful drilling.

        2.      At all times relevant to this Indictment until in or

about        August        2016,   JEFFREY       HASTINGS,       the     defendant,   was   the

Executive Chairman of the Board of Directors of SAEX. At all times

relevant to this Indictment after in or about August 2016, until

                                                     1
          Case 1:20-cr-00534-GHW Document 3 Filed 10/08/20 Page 2 of 17




his separation from the Company in or about August 2019, HASTINGS

served as both the Chairman of the Board of Directors and the Chief

Executive Officer ("CEO") of SAEX.

     3.      At   all   times     relevant    to   this    Indictment   until      his

separation     from     the    Company   in   or   about    August   2019,     a   co-

conspirator not named as a defendant herein ("CC-1") was the Chief

Financial Officer ("CFO") and the General Counsel ("GC") of SAEX.

     4.      At all times relevant to this Indictment until in or

about August 2016, a co-conspirator not named as a defendant herein

("CC-2") was President and CEO of SAEX. At all times relevant to

this Indictment after in or about August 2016, until his separation

from the Company in or about December 2019,                  CC-2 was the Chief

Operating Officer ("COO") of SAEX.

     5.      At all times relevant to this Indictment until in or

about August 2016, a co-conspirator not named as a defendant herein

("CC-3") was the Executive Vice President of Operations at SAEX.

At all times relevant to this Indictment after in or about August

2016, until his separation from the Company in or about September

2020, CC-3 was the Senior Vice President of Operations at SAEX.

     6.      At all times relevant to this Indictment, beginning in

or about May 2015,            Alaskan Seismic Ventures,       LLC    ("ASV")   was a

seismic data library company incorporated in Alaska that purchased

seismic data from SAEX and licensed that data to third parties,

namely oil and gas companies.

                                          2
             Case 1:20-cr-00534-GHW Document 3 Filed 10/08/20 Page 3 of 17




        7.      At all times relevant to this Indictment, beginning in

or    about      September         2015,       Global     Equipment    Solutions      ( "Global

Equipment")           was     a     company        incorporated        in   Delaware       that

purportedly rented seismic acquisition equipment to SAEX . Global

Equipment was controlled by JEFFREY HASTINGS, the defendant, and

CC-1.

                      Public Company Reporting Requirements

        8.      At    all    times        relevant       to   this   Indictment,    SAEX    was

required to comply with the federal securities laws ,                               which are

designed to ensure                 that    a    publicly traded company's           financial

information is accurately recorded and disclosed to the investing

public. Specifically, pursuant to the Securities Exchange Act of

1934 and the rules and regulations promulgated thereunder,                                 SAEX

was required to:             (a)    file with the United States Securities and

Exchange Commission                (the "SEC")          annual financial statements         (on

SEC Form 10-K);             and     (b)    file with the SEC quarterly financial

reports (on SEC Form 10-Q) .

        9.      At all times relevant to this Indictment,                          from on or

about August 12,             2016,        JEFFREY HASTINGS,          the defendant,     signed

SAEX's quarterly and annual financial reports in his capacity as

SAEX's CEO. Additionally,                      SAEX filed with each of its quarterly

and          annual         financial            reports       certifications        entitled

"Certification of Chief Executive Officer Pursuant to Section 302



                                                    3
          Case 1:20-cr-00534-GHW Document 3 Filed 10/08/20 Page 4 of 17




of the Sarbanes-Oxley Act of 2002"             ( "Section 302 Certification")

in which HASTINGS certified, in part:

          a.      "I have reviewed this [quarterly or annual]                   report .

  . of SAExploration Holdings, Inc.;"

          b.      "Based on my knowledge, this report does not contain

any untrue statement of a material fact or omit to state a material

fact    necessary     to   make   the   statements    made,      in    light     of    the

circumstances       under    which      such    statements       were       made,      not

misleading with respect to the period covered by this report;" and

          c.      "Based on my knowledge, the financial statements, and

other     financial    information       included    in   this        report,     fairly

present in all material respects the financial condition, results

of operations and cash flows of the registrant as of, and for, the

periods presented in this report[.]"

        10.    At all times relevant to this Indictment,                    from on or

about August 12, 2016, in conjunction with each of its quarterly

and    annual    financial    reports,     SAEX   included     a      second     set    of

certifications        entitled     "Certification     Pursuant         to   18    U.S.C.

Section 1350 As Adopted Pursuant to Section 906 of the Sarbanes-

Oxley Act of 2002" ("Section 906 Certification"), in which JEFFREY

HASTINGS,       the defendant,     further     certified,     in part,        that     the

quarterly or annual financial report:               "[F]ully complies with the

requirements of Section 13(a) or 15(d) of the Securities Exchange

Act of 1934; and .                the information contained in the Report

                                          4
          Case 1:20-cr-00534-GHW Document 3 Filed 10/08/20 Page 5 of 17




fairly presents, in all material respects, the financial condition

and result of operations of the Company."

        11.   At all times relevant to this Indictment, among the most

critical financial metrics disclosed in SAEX's public filings with

the SEC were SAEX's quarterly and annual revenue.

                    Overview of the Schemes to Defraud

        12.   From at least in or about October 2015 through at least

in or about May 2019,       JEFFREY HASTINGS,      the defendant,   together

with CC-1,     CC-2,   and CC-3,   devised and carried out a scheme to

defraud SAEX, its shareholders, its bondholders, and the investing

public by     (a)   causing SAEX to make approximately $12 million in

payments to Global Equipment, a shell company secretly controlled

by HASTINGS and CC-1,        based on fictitious      purchase orders and

invoices for seismic equipment rentals;           (b) routing approximately

$5.8 million of the money belonging to SAEX from Global Equipment

to ASV under the guise of an equity investment for the purpose of

making potential lenders believe ASV had more funds than it did so

that ASV could borrow funds to pay outstanding receivables owed to

SAEX; (c) engaging in what they termed "round-tripping" by routing

the approximately $5.8 million of SAEX funds through ASV back to

SAEX     to   pay   outstanding    receivables;     (d)   artificially    and

materially inflating SAEX's reported revenue by making it appear

that ASV was a significant source of independent revenue when, in

fact,    and as hidden from investors,       ASV was not independent of

                                       5
         Case 1:20-cr-00534-GHW Document 3 Filed 10/08/20 Page 6 of 17




SAEX and did not have adequate funds to pay SAEX for seismic data;

and (e) secretly misappropriating more than $5 million of the funds

that    SAEX transferred          to Global             Equipment    in purported rental

payments.    At    no    time     were       the       unwarranted payments       to   Global

Equipment, the purported equity investment , the ·"round-tripping,"

or the misappropriation of funds disclosed to SAEX shareholders,

bondholders, or the investing public.

                        Impact of the Fraudulent Schemes

       13.   By virtue      of         the   fraudulent         schemes    orchestrated by

JEFFREY HASTINGS, the defendant, along with CC-1, CC-2 , and CC-3 ,

SAEX reported inflated revenue for 2015 and 2016:

Form 10-K          Reported                Actual              Fraudulent       Fraudulent
Reporting        Revenue from           Revenue from            Revenue        Revenue as%
  Period           Services             Services in                             of Actual
                                        Restated lOK                             Revenue
     2015        $228,137,000           $171 , 344 , 000       $56 , 793,000      33.2%
     2016        $205,564,000           $161,615,000           $43,949,000        27 . 2%

       14.   On or about August 15,                    2019,    after market close,         SAEX

issued a press release (the "August 15 Press Release") announcing,

among other things,             ( i)    an   SEC       inv estigation into       "accounting

matters that arose in 2015-2016;" (ii) that SAEX planned to restate

its previously issued financial                        statement for the fiscal years

ended December 31,         2015 through 2018 and for the quarters ended

June 30, 2015 through March 31, 2019; and (iii ) that the decision

to     restate    "arose    from         the       Company 's      re-evaluation       of    its

relationship with [ASV] . " At the end of the trading day on August


                                                   6
          Case 1:20-cr-00534-GHW Document 3 Filed 10/08/20 Page 7 of 17




15, 2019, SAEX's stock price closed at $3.25. On August 16, 2019,

SAEX filed a Form 8-K, incorporating the August 15 Press Release,

and SAEX's stock price dropped to close at $2.22, an approximately

32% decrease from the previous day's closing price.

 HASTINGS Invents a Cover Story and Creates Fictitious Documents
   in an Effort to Legitimize the Payments to Global Equipment

     15.     In    or     about    August        2019,    JEFFREY    HASTINGS,        the

defendant,     along with CC-1,          CC-2,    and CC-3,    met at a hotel in

Toronto,    Canada to discuss an investigation being conducted by

SAEX's     outside      counsel    ("Outside       Counsel")    into    the    conduct

described     in   this    Indictment.      HASTINGS,      CC-1,     CC-2,    and    CC-3

discussed what          they would tell         Outside    Counsel    about    the    $12

million that SAEX had paid to Global Equipment. HASTINGS proposed

a cover story, according to which the payments to Global Equipment

would be described as compensation that SAEX was obligated to pay

HASTINGS as consideration for his assignment of a contract to SAEX

in 2011 (the "Contract Assignment"). In truth and in fact, and as

HASTINGS, CC-1, CC-2, and CC-3 well knew, HASTINGS was not due to

receive any compensation from SAEX for the Contract Assignment.

     16.     In or about August 2019,              in an effort to support the

cover story, JEFFREY HASTINGS, the defendant, created and caused

to be created fictitious documents, back-dated to 2011 and 2015,

that purported to show that SAEX agreed to pay HASTINGS a                             $12

million      "transfer      fee"    as    consideration        for     the    Contract


                                            7
         Case 1:20-cr-00534-GHW Document 3 Filed 10/08/20 Page 8 of 17




Assignment,       and provided,      and caused to be provided,                        such false

and fraudulent documents to Outside Counsel.

                                Statutory Allegations

      17.     From at least in or about February 2015 through in or

about May 2019, in the Southern District of New York and elsewhere,

JEFFREY HASTINGS,          the defendant,            and others known and unknown,

including CC-1, CC-2 and CC-3, willfully and knowingly combined,

conspired, confederated, and agreed together and with each other

to commit offenses against the United States, namely (a) to commit

securities fraud,         in violation of Title 15, United States Code,

Sections      78j (b)     and    78ff,      and       Title        17,     Code       of   Federal

Regulations,        Section      240.l0b-5;           and    (b)     to        make     false   and

misleading statements of material fact in applications, reports,

and   documents         required    to     be       filed    with        the    SEC     under   the

Securities Exchange Act of                 1934 and the            rules and regulations

thereunder, in violation of Title 15, United States Code, Sections

78m(a)      and   78ff,    and     Title    17,       Code    of     Federal          Regulations,

Sections 240.12b-20, 240.13a-1 and 240.13a-13.




                                                8
        Case 1:20-cr-00534-GHW Document 3 Filed 10/08/20 Page 9 of 17




                            Objects Of The Conspiracy

      18.   It   was   a    part and an object           of   the   conspiracy   that

JEFFREY HASTINGS,          the defendant,        and others known and unknown,

including CC-1, CC-2, and CC-3, willfully and knowingly, directly

and   indirectly,      by use    of   the       means   and   instrumentalities    of

interstate commerce,         and of the mails,          and of the facilities of

national securities exchanges,              would and did use and employ,          in

connection with the purchase and sale of securities, manipulative

and deceptive devices and contrivances, in violation of Title 17,

Code of Federal Regulations, Section 240.l0b-5, by:                     (a) employing

devices,    schemes,       and art if ices      to   defraud;   (b)    making untrue

statements of material facts and omitting to state material facts

necessary in order to make the statements made,                       in light of the

circumstances under which they were made, not misleading; and (c)

engaging in acts, practices, and courses of business which operated

and would operate as a fraud and deceit upon persons, in violation

of Title 15, United States Code, Sections 78j (b) and 78ff.

      19.   It was a further part and an object of the conspiracy

that JEFFREY HASTINGS, the defendant, and others known and unknown,

including CC-1, CC-2, and CC-3, willfully and knowingly, would and

did make and cause to be made statements in reports and documents

required to be filed with the SEC under the Securities Exchange

Act of 1934 and the rules and regulations promulgated thereunder,

which statements were false and misleading with respect to material

                                            9
         Case 1:20-cr-00534-GHW Document 3 Filed 10/08/20 Page 10 of 17




facts,     in violation of Title 15,                 United States Code,           Sections

78m(a)       and    78ff,   and    Title    17,     Code   of    Federal       Regulations,

Sections 240.12b-20, 240.13a-1 and 240.13b-13.

                                          Overt Acts

       20.     In     furtherance     of    the    conspiracy       and   to    effect    the

illegal objects thereof,             JEFFREY HASTINGS,           the defendant,         along

with CC-1,          CC-2,   and CC-3,      committed the following overt acts,

among others, in the Southern District of New York and elsewhere:

               a.      On   or    about    May     13,   2015,     CC-1   sent    an    email

message, via SAEX's email servers located outside the state of New

York, to a portfolio manager at a hedge fund located in New York,

New York, in which CC-1 falsely stated, "At this point there is an

estimated equity infusion into ASV of $7M which should be more

than     sufficient.                 SAE will        not   be participating            in the

equity."

               b.      On or about January 27,             2016,    CC-1 sent an email

message, via SAEX's email servers located outside the state of New

York, to several employees of a financial institution, located in

New York,      New York,         soliciting that institution's investment in

ASV.     In the email message,             CC-1 falsely stated that he had "no

interest or dealings with" a shell company that he had helped to

create that had transferred more than $5 million to ASV in or about

December 2015.




                                              10
         Case 1:20-cr-00534-GHW Document 3 Filed 10/08/20 Page 11 of 17




               c.     On     or     about     March    15,   2016,     HASTINGS,         in   his

capacity as Executive Chairman of SAEX,                       signed SAEX's Form 10-K

for 2015, which was disseminated to investors, including investors

located       in    the    Southern       District      of   New     York,    by     means     of

interstate wires,           including the internet, which falsely inflated

SAEX's 2015 revenue by approximately 33%.

               d.     On or about August 12, 2016 and on or about November

4,    2016,   in connection with SAEX's filing of its Form 10-Qs for

the    periods      ending        on   June   30,     2016   and   September       30,    2016,

respectively, HASTINGS, in his capacity as CEO and Chairman of the

Board of SAEX, signed Section 302 Certifications and Section 906

Certifications.

               e.     On or about March 15, 2017, HASTINGS signed SAEX's

Form 10-K for 2016, which was disseminated to investors, including

investors located in the Southern District of New York, by means

of     interstate         wires ,      including      the    internet,       which       falsely

inflated SAEX's 2016 revenue by approximately 27%.

                   (Title 18, United States Code, Section 371.)

                                           COUNT TWO
                                       (Securities Fraud}

        The Grand Jury further charges:

        21.    The allegations contained in paragraphs 1 through 16 and

20 of this Indictment are repeated and realleged as if fully set

forth herein .


                                                11
         Case 1:20-cr-00534-GHW Document 3 Filed 10/08/20 Page 12 of 17




        22.   From at least in or about February 2015 through in or

about    April    2017,     in   the   Southern   District      of     New    York   and

elsewhere,       JEFFREY      HASTINGS,    the    defendant ,        willfully       and

knowingly,       directly     and   indirectly,   by   use   of      the     means   and

instrumentalities of interstate commerce, and of the mails and of

the     facilities     of     national    securities    exchanges,           used    and

employed, in connection with the purchase and sale of securities,

manipulative and deceptive devices and contrivances, in violation

of Title 17, Code of Federal Regulations, Section 240.l0b-5, by:

(a) employing devices, schemes and artifices to defraud; (b) making

untrue statements of material facts and omitting to state material

facts necessary in order to make the statements made, in light of

the circumstances under which they were made, not misleading; and

(c)   engaging in acts,          practices and courses of business which

operated and would operate as a fraud and deceit upon persons, to

wit, HASTINGS engaged in a scheme to mislead the shareholders and

bondholders       of   SAEX   and   the   investing    public     by    fraudulently

inflating SAEX's reported revenue.

   (Title 15, United States Code, Sections 78j (b) & 78ff; Title
  17, Code of Federal Regulations, Section 240.l0b-5; Title 18,
                 United States Code, Section 2.)




                                          12
         Case 1:20-cr-00534-GHW Document 3 Filed 10/08/20 Page 13 of 17




                                COUNT THREE
                     (Conspiracy to Commit Wire Fraud}

        The Grand Jury further charges:

        23.   The allegations contained in paragraphs 1 through 16 and

20 of this Indictment are repeated and realleged as if fully set

forth herein.

        24.   From at least in or about February 2015 through in or

about    April    2017,        in    the    Southern     District        of   New   York    and

elsewhere, JEFFREY HASTINGS, the defendant, and others known and

unknown, including CC-1, CC-2, and CC-3, willfully and knowingly,

combined,     conspired,        confederated,          and agreed together and with

each other to commit wire fraud, in violation of Title 18, United

States Code, Section 1343.

                               Object Of The Conspiracy

        25.   It was      a    part and an object of               the    conspiracy that

JEFFREY HASTINGS,             the defendant,          and others known and unknown,

including CC-1,        CC-2,        and CC-3,      willfully and knowingly,            having

devised and intending to devise a scheme and artifice to defraud,

and     for   obtaining        money       and   property     by   means      of    false   and

fraudulent pretenses, representations, and promises, would and did

transmit and cause to be transmitted by means of wire, radio, and

television       communication             in    interstate    and   foreign        commerce,

writings, signs, signals, pictures, and sounds for the purpose of

executing such scheme and artifice,                      in violation of Title 18,


                                                 13
         Case 1:20-cr-00534-GHW Document 3 Filed 10/08/20 Page 14 of 17




United States Code,            Section 1343,          to wit,        HASTINGS,       and others

known and unknown,            including CC-1,          CC-2,      and CC-3,      conspired to

defraud SAEX and its shareholders by misappropriating millions of

dollars       of    SAEX     funds    through        the    use    of    interstate      wires,

including emails and telephone calls to and from New York,                                   New

York, and false and misleading representations.

               (Title 18, United States Code, Section 1349.)

                                            COUNT FOUR
                                           (Wire Fraud)

        The Grand Jury further charges:

        26.    The allegations contained in paragraphs 1 through 16 and

20 of this Indictment are repeated and realleged as if fully set

forth herein.

        27.    From at least in or about February 2015 through in or

about    April       2017,    in     the    Southern        District      of   New    York   and

elsewhere,         JEFFREY      HASTINGS,        the        defendant,         willfully     and

knowingly,         having devised and intending to devise a                          scheme and

artifice to defraud, and for obtaining money and property by means

of false and fraudulent pretenses, representations, and promises,

transmitted and caused to be transmitted by means of wire, radio,

and television communication in interstate and foreign commerce,

writings, signs, signals, pictures, and sounds for the purpose of

executing such scheme and artifice,                        to wit,      HASTINGS and others

known and unknown, through the use of interstate wires, including


                                                14
       Case 1:20-cr-00534-GHW Document 3 Filed 10/08/20 Page 15 of 17




emails and telephone calls to and from New York,                 New York,     and

false and misleading representations, participated in a scheme to

defraud SAEX and its shareholders by misappropriating millions of

dollars of SAEX funds.

       (Title 18, United States Code, Sections 1343 and 2.)

                            FORFEITURE ALLEGATIONS

     28.     As a result of committing one or more of the offenses

charged in Counts One through Four of this Indictment,                    JEFFREY

HASTINGS,    the   defendant,     shall    forfeit   to    the   United   States,

pursuant to Title 18, United States Code, Section 98l(a) (1) (C) and

Title 28, United States Code, Section 2461, all property, real and

personal, that constitutes or is derived from proceeds traceable

to the commission of said offenses, including but not limited to

a sum of money in United States currency representing the amount

of proceeds traceable to the commission of said offenses that the

defendant personally obtained.

                       Substitute Assets Provision

     29.     If any of the above-described forfeitable property, as

a result of any act or omission by the defendant:

             a.    cannot    be   located     upon   the     exercise     of   due

diligence;

             b.    has been transferred or sold to, or deposited with,

a third party;



                                      15
         Case 1:20-cr-00534-GHW Document 3 Filed 10/08/20 Page 16 of 17




             c.    has   been placed beyond     the    jurisdiction of      the

court;

             d.    has been substantially diminished in value ; or

             e.    has   been   commingled   with     other   property    which

cannot be divided without difficulty;

it is the intent of the United States, pursuant to Title 21, United

States Code,      Section 853 (p),   and Title 28,      United States Code

Section 2461, to seek forfeiture of any other property of the

defendant up to the value of the forfeitable property described

above.

         (Title 18, United States Code, Section 981 (a) ( 1) ( C) ;
            Title 21, United States Code, Section 853(p);
             Title 28, United States Code, Section 2461.)


                                           ~~
                                           ~USS                 1L'.c1M
                                           Acting United States Attorney




                                      16
Case 1:20-cr-00534-GHW Document 3 Filed 10/08/20 Page 17 of 17




          Form No. USA-33s-274         (Ed. 9-25-58)


              UNITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF NEW YORK


               UNITED STATES OF AMERICA

                          -   V.   -


                    JEFFREY HASTINGS,

                        Defendant.


                        INDICTMENT

                       20 Cr.

       (Title 15, United States Code, Sections
      78j (b) & 78ff; Title 17, Code of Federal
      Regulations, Section 240.l0b-5; and Title
         18, United States Code, Sections 2,
                  371, 1343 & 1349.)




                                       AUDREY STRAUSS
                                       Acting United
                                       States Attorney
